AMERIGROUP CORPORATION

2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement is made and entered into as of       ,
20       (the “Date of Grant”), by and between AMERIGROUP Corporation, a
Delaware corporation (the “Company”), and      (the “Participant”). Capitalized
terms not defined herein shall have the meaning ascribed to them in the
Company’s 2009 Equity Incentive Plan (the “Plan”).

1. Number of Units. The Company hereby grants to the Participant       
Restricted Stock Units (the “Units”), subject to all of the terms and conditions
of this Restricted Stock Unit Agreement and the Plan.

2. Lapse of Restrictions; Settlement.

(a) Subject to Sections 4 and 5 hereof and the remaining provisions of this
Section 2(a), the Participant shall become vested in the Units (and entitled to
payment in respect thereof in accordance with Section 2(b) hereof) as follows:

[VESTING SCHEDULE]

Except as set forth in Section 4 hereof, upon termination of the Participant’s
employment with the Company and its Affiliates, any Units that shall not already
have vested shall be immediately forfeited by the Participant.

(b) Upon the vesting of a Unit (and in any event not later than the first
March 15 following the calendar year in which vesting occurs), the Company shall
deliver to the Participant: (i) as determined by the Administrator in its
discretion, either one Share (in book-entry or certificated form, as determined
in the Administrator’s discretion) or cash (without provision for interest) with
a Fair Market Value equal, as of the date of vesting, to one Share, and (ii) an
additional number of Shares (in book-entry or certificated form, as determined
by the Administrator in its discretion) with a Fair Market Value, determined as
of each date cash dividends are paid on Shares while the Unit is outstanding but
not yet vested, equal to such cash dividend, provided that the Administrator in
its discretion may substitute a payment of cash equal to the amount of the cash
dividend (without provision for interest), of such additional Shares, and
provided further that, in any event, fractional Shares shall not be delivered
and shall instead be settled in cash (in an amount equal to the Fair Market
Value of the fractional Share on the date of vesting).

3. Adjustments. In the event of any Change in Capitalization, the Administrator
shall take such actions pursuant to Section 5 of the Plan (including, to the
extent it would not cause the application of a tax under Section 409A of the
Code, the provisions thereof relating to the cancellation of Awards in exchange
for a payment in cash or other property) as it deems appropriate.

4. Termination of Employment. Upon the termination of the Participant’s
employment due to death or Disability, the Participant shall vest in a number of
Units that equals the number of Units at the target level of performance
multiplied by a fraction, the numerator of which is the number of completed
calendar months in the period beginning with January 1 of the year in which the
Date of Grant occurs and ending with the date of the Participant’s termination
of employment and the denominator of which is        (      ) calendar months.

5. Change in Control. Any Units that have not previously vested shall become
fully vested at the target level of performance upon a Change in Control.

6. Covenant Not to Compete.

(a) In consideration for the grant of the Units, and as a material condition to
the grant, the Participant hereby expressly agrees as follows:

(i) The Participant will act in the best interests of the Company and its
Subsidiaries and Affiliates (each, an “AMERIGROUP Company” and collectively, the
“AMERIGROUP Companies”) throughout the period of the Participant’s employment
with any of the AMERIGROUP Companies; and

(ii) At all times while employed by any AMERIGROUP Company and at all times
during the Covered Post-Employment Period (defined below), the Participant will
not (A) compete with any AMERIGROUP Company by serving a Competitor (defined
below) in any managerial capacity, or in any capacity that influences business
strategy, with respect to a Covered Product or Service (defined below) that the
Competitor is offering in a Covered Area (defined below) or developing to offer
in a Covered Area, or (B) solicit for employment, interfere with the employment
relationship of or endeavor to entice away any employee of any AMERIGROUP
Company; provided, however, that in the event the Company terminates the
Participant’s employment without Cause, the non-competition covenants in
Section 6(a)(ii)(A) hereof shall terminate and be of no further force or effect
beginning at the close of business on the Participant’s last day of employment
with the applicable AMERIGROUP Company;

(iii) at all times while employed by any AMERIGROUP Company and at all times
thereafter, the Participant will maintain in strict confidence, and will not
reveal to any person or entity (except as may be required in the ordinary course
of performing the Participant’s duties as an employee of the AMERIGROUP
Company), any Confidential Information.

(b) As used herein,

(i) The “Covered Post-Employment Period” means the twelve (12) month period
beginning on the first day on which the Participant is no longer employed by any
AMERIGROUP Company ending on the first anniversary of such date.

(ii) “Competitor” means any entity or person that provides, or is planning to
provide, a Covered Product or Service in competition with a Covered Product or
Service that an AMERIGROUP Company is actively developing, marketing, providing
or selling.

(iii) “Confidential Information” means an AMERIGROUP Company’s proprietary
and/or non-public information concerning its business and affairs, including,
without limitation, trade secrets, strategies, business plans, marketing and
advertising plans, member and provider information, employee and personnel
information, contracts, training manuals, financial projections, budgets and
non-public financial data (including, without limitation, statements with
premium revenue and/or provider compensation terms, reports of actuaries,
medical loss reports, balance sheets and income statements).

(iv) A “Covered Product or Service” shall mean a managed health care product or
service (A) offered or provided to any beneficiary of and/or participant in any
Medicare, Medicare-related, Medicaid, Medicaid-related, or SSI program, any
government-funded children’s health insurance program or any federal and/or
state sponsored health care program that is substantially similar to any of such
programs, (B) offered or provided to any beneficiary of and/or participant in
any government-funded or government sponsored health care program that directly
competes or will directly compete with any managed health care product or
service offered or being developed to be offered by any AMERIGROUP Company or
(C) that directly competes or will directly compete with any commercial managed
health care product or service offered or being developed to be offered by any
AMERIGROUP Company.

(v) The “Covered Area” shall consist of each city, county and other similar
governmental territory in which an AMERIGROUP Company provides or has made
material efforts to develop and provide a Covered Product or Service to its
members, if in the course of the Participant’s employment with an AMERIGROUP
Company he or she (A) has provided services to an AMERIGROUP Company with
respect to the Covered Products or Services in such city, county or governmental
territory, or (B) reviewed or discussed Confidential Information of an
AMERIGROUP Company with respect to the Covered Product or Service in such city,
county or governmental territory.

(c) The Participant agrees that any breach by the Participant of the covenants
made in Section 6(a) hereof may cause irreparable damage to one or more of the
AMERIGROUP Companies and that in the event of such breach each AMERIGROUP
Company shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of the Participant’s obligations hereunder. The Participant agrees
that any such AMERIGROUP Company may seek and obtain injunctive relief without
posting an injunction bond. The Participant hereby acknowledges and agrees that
the Participant will have access to confidential and proprietary information and
trade secrets concerning the AMERIGROUP Companies during the Participant’s
employment and that the covenants in Section 6(a) hereof are reasonable in scope
and necessary to protect the legitimate business interests of the AMERIGROUP
Companies. The Participant hereby further expressly acknowledges and agrees that
each AMERIGROUP Company is an express third-party beneficiary of the terms of
this Agreement. (For the avoidance of doubt, the Participant acknowledges and
agrees that the experience and/or knowledge that the Participant acquires in the
course of his or her employment with an AMERIGROUP Company may relate not only
to the Covered Products and Services of the AMERIGROUP Company with which he or
she is employed, but also those of other AMERIGROUP Companies.)

7. Notices. All notices and other communications under this Restricted Stock
Unit Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three days after mailing or 24 hours after
transmission by facsimile to the respective parties at the address set forth
under such party’s signature page hereto. Either party hereto may change such
party’s address for notices by notice duly given pursuant hereto.

8. Securities Laws Requirements. The Company shall not be obligated to deliver
Shares or cash to the Participant pursuant to Section 2 hereof if such delivery,
in the opinion of counsel for the Company, would violate the Securities Act of
1933, as amended (the “Securities Act”), or any other federal or state statutes
having similar requirements as may be in effect at that time.

9. No Obligation to Register. The Company shall be under no obligation to
register the Units (or any Shares deliverable in respect of the Units) pursuant
to the Securities Act or any other federal or state securities laws.

10. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, the Units or this Restricted Stock Unit Agreement will be valid.

11. Taxes. The Participant shall pay to the Company promptly upon request, and
in any event at the time the Participant recognizes taxable income in respect to
the Units, an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Units. The Participant
may satisfy the foregoing requirement by making a payment to the Company in cash
or, with the approval of the Administrator, by delivering already owned
unrestricted Shares or electing to have the Company withhold cash or Shares from
delivery, in each case having a value equal to the minimum amount of tax
required to be withheld. Such Shares shall be valued at their Fair Market Value
on the date as of which the amount of tax to be withheld is determined.
Fractional share amounts shall be settled in cash. To the extent Units are to be
settled by cash payment, the Company may also satisfy the foregoing withholding
requirement by withholding cash from delivery. The Participant acknowledges that
the tax laws and regulations applicable to the Units and the disposition of
Shares following vesting are complex and subject to change.

12. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Unit Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

13. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with, and who are not
compensated by, the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Restricted
Stock Unit Agreement.

14. Clawback. If (x) the Participant breaches the terms of Section 6 hereof or
(y) the Company has been required to prepare an accounting restatement due to
material noncompliance, as a result of fraud or misconduct, with any financial
reporting requirement under the securities laws, and the Administrator has
determined in its sole discretion that the Participant had knowledge of or
should have known of the material noncompliance or the circumstances that gave
rise to such noncompliance and failed to take reasonable steps to bring it to
the attention of appropriate individuals within the Company or personally and
knowingly engaged in practices which materially contributed to the circumstances
that enabled a material noncompliance to occur, the Company may demand repayment
of any amounts realized by Participant under this Award (determined before the
application of any taxes). The Participant shall be required to provide
repayment within ten (10) days following such demand.

15. Governing Law. With the exception of Section 6 hereof, this Restricted Stock
Unit Agreement shall be governed by and construed according to the laws of the
State of Delaware without regard to its principles of conflict of laws. The
provisions of Section 6 hereof shall be governed by and construed according to
the laws of the Commonwealth of Virginia without regard to its principles of
conflict of laws.

16. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Units and this Restricted Stock Units Agreement shall be
subject to all terms and conditions of the Plan.

17. Amendments; Construction. The Administrator may amend the terms of this
Restricted Stock Unit Agreement prospectively or retroactively at any time, but
no such amendment shall impair the rights of the Participant hereunder without
his or her consent. To the extent the terms of Section 6 hereof conflict with
any prior agreement between the parties related to such subject matter, the
terms of Section 6 hereof shall supersede such conflicting terms and control.
Headings to Sections of this Restricted Stock Unit Agreement are intended for
convenience of reference only, are not part of this Restricted Stock Unit
Agreement and shall have no effect on the interpretation hereof.

18. Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors. The terms of Section 6 hereof shall expressly survive the forfeiture
of the Units and this Agreement.

19. Rights as a Stockholder. Subject to the restrictions set forth in the Plan
and this Restricted Stock Unit Agreement, the Participant shall not have any of
the rights or privileges of a stockholder of the Company with respect to the
Units granted pursuant to this Restricted Stock Unit Agreement unless and until
Shares have been issued and delivered to the Participant following the vesting
of the Units.

20. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Units, this Restricted Stock Unit Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Participant has a right to continue to provide
services as an officer, director, employee, consultant or advisor of the Company
or any Subsidiary or Affiliate for any period of time or at any specific rate of
compensation.

21. Authority of the Administrator. The Administrator shall have full authority
to interpret and construe the terms of the Plan and this Restricted Stock Unit
Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.

22. Representations. The Participant has reviewed with his own tax advisors the
Federal, state, local and foreign tax consequences of the transactions
contemplated by this Restricted Stock Unit Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Restricted Stock Unit Agreement.

23. Severability. Should any provision of this Restricted Stock Unit Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Stock Unit Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Stock
Unit Agreement. Moreover, if one or more of the provisions contained in this
Restricted Stock Unit Agreement shall for any reason be held to be excessively
broad as to scope, activity, subject or otherwise so as to be unenforceable, in
lieu of severing such unenforceable provision, such provision or provisions
shall be construed by the appropriate judicial body by limiting or reducing it
or them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear, and such determination by such judicial
body shall not affect the enforceability of such provisions or provisions in any
other jurisdiction.

24. Section 409A. To the extent applicable, it is intended that this Restricted
Stock Unit Agreement comply with the provisions of Section 409A of the Code
(“Section 409A”). This Restricted Stock Unit Agreement shall be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause this Restricted Stock Unit Agreement to fail to satisfy Section 409A
will have no force and effect until amended to comply therewith (which amendment
may be retroactive to the extent permitted by Section 409A). Notwithstanding
anything contained herein to the contrary, the Participant shall not be
considered to have terminated employment with the Company or its Subsidiaries or
Affiliates for purposes of this Restricted Stock Unit Agreement and no payments
shall be due to the Participant under this Restricted Stock Unit Agreement which
are payable upon the Participant’s termination of employment unless the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
amounts that would otherwise be payable pursuant to this Restricted Stock Unit
Agreement during the six-month period immediately following the Participant’s
termination of employment shall instead be paid on the first business day at
least six months following the Participant’s termination of employment (or upon
the Participant’s death, if earlier).

25. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Stock Unit Agreement. The Participant has read and
understands the terms and provisions thereof, and accepts the Units subject to
all the terms and conditions of the Plan and this Restricted Stock Unit
Agreement. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under this Restricted Stock Unit Agreement.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

AMERIGROUP CORPORATION

By:

[NAME]

[TITLE]

Address: AMERIGROUP Corporation

4425 Corporation Lane

Virginia Beach, VA 23462

Facsimile: (757) [XXX-XXXX]

Attn: [NAME]

PARTICIPANT

      

Address:

Social Security Number:

2